Rule 1915.11. [Appointment of Attorney for Child. Interview of Child. Attendance
of Child at Hearing or Conference]Appointing Child’s Attorney. Child Interview.
Child Attending Proceedings.

       [(a) The court may on its own motion, or the motion of a party, appoint
an attorney to represent the child in the action. Counsel for the child shall
represent the child’s legal interests and zealously represent the child as any
other client in an attorney-client relationship. Counsel for the child shall not
perform the role of a guardian ad litem or best interests attorney. The court may
assess the cost of the child’s attorney upon the parties in such proportions as
the court deems appropriate or as otherwise provided by law. The order
appointing an attorney to represent the child shall be in substantially the form set
forth in Pa.R.C.P. No. 1915.19.

      (b)    The court may interview a child, whether or not the child is the
subject of the action, in open court or in chambers. The interview shall be
conducted in the presence of the attorneys and, if permitted by the court, the
parties. The attorneys shall have the right to interview the child under the
supervision of the court. The interview shall be part of the record.

       (c)   Unless otherwise directed by the court, the child who is the subject
of the action shall not be required to attend a hearing before the court or a
conference.

     Note: A party may bring a child to a conference or hearing but, in the
absence of an order of court, is not required to do so.]

      (a)    Appointing Child’s Attorney.

             (1)   Upon its own motion or a party’s motion, the court may
                   appoint an attorney to represent a child who is the subject of
                   the action.

             (2)   The court’s order appointing the child’s attorney, as provided
                   in Pa.R.Civ.P. 1915.19, may apportion to the parties the
                   reasonable cost of the child’s attorney.

             (3)   The child’s attorney:

                   (i)    shall represent the child’s legal interest;

                   (ii)   shall zealously represent the child as any other client in
                          an attorney-client relationship; and
                 (iii)   shall not act as the child’s guardian ad litem or best
                         interest attorney as provided in Pa.R.Civ.P. 1915.11-2.

     (b)   Child Interview.

           (1)   The court may interview a child in open court or in chambers.

           (2)   If the court interviews the child, the court shall conduct the
                 child’s interview on the record.

           (3)   If permitted by the court, a party’s attorney or a party may
                 observe the interview.

           (4)   As part of the interview process, the court shall permit either:

                 (i)     the parties’ attorneys to question the child under the
                         court’s supervision, provided that all parties are
                         represented by an attorney; or

                 (ii)    a party’s attorney or a self-represented party to submit
                         to the court written questions, which the court may
                         include in its interview.

      (c)   Child Attending Proceedings. Unless ordered by the court or
otherwise compelled to testify on the record, a child’s attendance at a
conference, hearing, or trial is not required.




                                        2
                           [Explanatory ]Comment — 1991

      [Rule]Pa.R.Civ.P. 1915.15([b]c) provides a form of order to appear at a
conference or hearing in [an action for custody, partial custody or visitation of
minor children. Prior to its recent amendment, the form required that one or more
children who are the subject of the action attend the hearing or conference]a
custody action.

       However, the presence of a child in court is not always necessary or desirable.
The experience may be traumatic and disruptive. Consequently, the child should not be
required to attend a hearing or conference in every case. When the presence of a child
is required and the custodial party does not voluntarily bring the child, the court may
issue an order for the child’s attendance.

       Subdivision (c) has been added to [Rule]Pa.R.Civ.P. 1915.11 to provide that, in
the absence of an order of court, a child who is the subject of the action need not be
brought to a conference or a hearing before the court. The form of order to appear
provided by [Rule]Pa.R.Civ.P. 1915.15([b]c) has been revised to implement this policy.

                                  Comment — 2022

      Although the rule states that a child is not required to attend a conference,
hearing, or trial, the terminology used by a judicial district may vary for these
court proceedings. The rule’s intent is to limit the child’s participation to only
those proceedings in which the child will actively participate as a witness or in
the court’s interview.




                                           3